Citation Nr: 1619869	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  12-32 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a heart disability, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to January 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction lies with the RO in Houston, Texas.

In May 2014, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.

In February 2015, the Board remanded this matter for further evidentiary development.  As will be discussed in greater detail below, substantial compliance with the Board's remand directives has been achieved.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In an August 2015 rating decision, service connection for posttraumatic stress disorder, tinnitus and bilateral hearing loss was granted.  As this constitutes a complete grant of the benefits on appeal with respect to those issues, they are no longer on appeal.  See A.B. v. Brown, 6 Vet. App. 35 (1993).

The Veteran has submitted pertinent evidence subsequent to the latest Supplemental Statement of the Case. However, in an August 2015 statement, the Veteran waived his right to have that evidence considered in the first instance by the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have a heart disability, including ischemic heart disease.



CONCLUSION OF LAW

The criteria for service connection for a heart disability are not met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

VA's duty to notify has been satisfied through a notice letter dated February 2009 to the Veteran, which fully addressed all notice elements.  Specifically, this letter informed the Veteran of what evidence was required to substantiate his claim for service connection, of the Veteran's and VA's respective duties for obtaining evidence, and the process by which disability ratings and effective dates are assigned.  The Board, therefore, finds that all notices required by the Veteran Claims Assistance Act (VCAA) and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notices.

VA must also make reasonable efforts to assist the Veteran and appellant in obtaining evidence necessary to substantiate the claims, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service treatment records are associated with the claims file.  All post-service treatment records and reports identified by the Veteran and the appellant related to the claims decided herein have also been obtained. 

Pursuant to the Board's February 2015 remand, the Veteran was afforded a VA examination in July 2015.  The examiner explained that the Veteran does not suffer from a diagnosable heart disability after a battery of testing was conducted.  This examination is adequate for the purpose of determining service connection as the examiner explained that the Veteran does not suffer from a diagnosable heart disability after conducting a thorough examination of the Veteran.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Further, as the Veteran was provided with that examination, substantial compliance with the Board's February 2015 remand directives has been achieved.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Merits

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131. Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Special considerations also apply to the nexus requirement for the claimed heart disease.  38 C.F.R. §§ 3.303(b), 3.307, 3.309.  Valvular heart disease is a chronic disability and is presumed to be related to service if manifested within the first post service year.  38 C.F.R. § 3.309(a).  A nexus for it may also be demonstrated through a continuity of symptomatology.  38 C.F.R. § 3.303(b).   

Additionally, the Veteran meets the requirements for a presumption of herbicide exposure.  38 C.F.R. § 3.307.  Ischemic Heart Disease is presumed to be related to herbicide exposure if manifested any time after service. 

Crucially, a diagnosis of a heart disability has not been shown.  The Veteran was afforded a VA examination in May 2015.  There, the examiner explained that the Veteran does not suffer from a diagnosable heart disability.  After conducting a battery of testing, including an echocardiogram, the examiner definitively stated that the Veteran does not suffer from any diagnosable heart disability, to include ishemic heart disease.  The examiner noted that the Veteran does experience symptoms of irregular heartbeat, shortness of breath, fatigue and left ventricular hypertrophy.  Despite those symptoms, after a thorough examination, the examiner concluded that the Veteran does not suffer from any diagnosable heart disability.

The Board acknowledges that treatment records note left ventricular hypertrophy and sinus bradycardia.  See August 2015 VA Cardiology Consult (noting an assessment of left ventricular hypertrophy); October 20120 Treatment Record of Dr. S.T.  The May 2015 acknowledged these symptoms; however, the examiner concluded that none of the Veteran's symptoms, including left ventricular hypertrophy and sinus bradycardia, were sufficient to render a diagnosis of a heart disability.

The Board notes that the Veteran testified at his Board hearing that he believes he has been diagnosed with a heart disability, cardiomyopathy.  See Board Hearing `  Further, while the Veteran is competent to relay a diagnosis from a medical professional, the Board concludes that the report of the May 2015 VA examiner is far more probative than the Veteran's equivocal statement that he believes that he was diagnosed with cardiomyopathy.  Indeed, no medical treatment record notes a diagnosis of cardiomyopathy.  Further, it is apparent from the May 2015 VA examination report that the examiner concluded that a diagnosis was not appropriate after conducting a battery of tests.  It is unclear how, if at all, the purported diagnosis of cardiomyopathy was rendered.  Thus, the Board concludes that the weight of the evidence is against a finding that a heart disability has been diagnosed. 

In the absence of disability, service connection is not warranted.  The case law is well settled on this point.  In order for a claimant to be granted service connection for a claimed disability, there must be evidence of a current disability.  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).

To the extent that the Veteran asserts that his fatigue and shortness of breath is indicative of a continuing heart disability, lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The general principle that shortness of breath or fatigue may be a symptom of heart disease would likely be known to the Veteran; therefore, his contention that he has shortness of breath and fatigue has some tendency to establish a diagnosis.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  The Board finds the clinical evidence more probative than the Veteran's statements.  The VA examiner is a medical professional and was able to examine the Veteran, utilize diagnostic testing and review the overall record, including the Veteran's history and opinions.

Accordingly, the Veteran does not exhibit a current heart disability.  In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); see Degmetich v. Brown, 104 F. 3d 1328, 1332   (1997).  Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer, 3 Vet. App. at 225. Therefore, the Veteran's claim of entitlement to service connection for a heart disability is denied.



ORDER

Service connection for a heart disability, to include as due to exposure to herbicides is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


